DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2021 (four different sets), 01/27/2022, 05/05/2022, and 08/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,226,959 B2.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the present application anticipate and are broader than the claims of the reference patent.  Claim 1 of each is representative and mapped below.

USPN 11,226,959 B2
Application No. 17/455,261
1. A method for executing an XML rule document via a rules engine to identify database objects satisfying selection criteria and condition criteria, the method comprising: 

automatically identifying, by a computing entity, an XML rule document comprising a rule to be applied to data stored in a plurality of database objects, wherein the XML rule document (a) is identified based at least in part on a rule identifier, 

(b) defines one or more selection criteria for the rule, (c) defines one or more condition criteria for the rule, (d) identifies an action to be performed, and (e) identifies an observable packet data object based at least in part on an observable packet data object identifier; 

responsive to receiving, from a data store management layer in communication with a primary program, the data stored in the plurality of database objects associated with an electronic record, programmatically evaluating, by the computing entity, the data of each of the plurality of database objects using the one or more selection criteria defined by the rule; 

responsive to (a) data of a first database object of the plurality of database objects and (b) data of a second database object of the plurality of database objects satisfying the one or more selection criteria of the rule, evaluating, by the computing entity, the data of the first database object and the data of the second database object using the one or more condition criteria defined by the rule; and responsive to the data of the first database object satisfying one or more condition criteria defined by the rule: 

identifying, by the computing entity, the observable packet data object for the rule based at least in part on the observable packet data object identifier, 

automatically populating, by the computing entity, one or more fields in the observable packet data object with data from the electronic record corresponding to the first database object, 

providing, by the computing entity, the populated observable packet data object to an ingestion processing module, wherein the populated observable packet data object comprises the action to be performed for the electronic record corresponding to the first database object, and 

generating, by the computing entity, a data artifact packet based at least in part on the populated observable packet data object.
1. A method for executing an XML rule document via a rules engine, the method comprising: 



automatically identifying, by a computing entity, an XML rule document comprising a rule to be applied to data stored in a plurality of database objects, wherein the XML rule document (a) is identified based at least in part on a rule identifier, 

(b) defines one or more of (1) selection criteria for the rule or (2) condition criteria for the rule, (c) identifies an action to be performed, and (d) identifies an observable packet data object based at least in part on an observable packet data object identifier; 

responsive to receiving the data stored in the plurality of database objects, programmatically evaluating, by the computing entity, the data of each of the plurality of database objects using one or more of (a) the selection criteria for the rule, or (b) the condition criteria for the rule; 



responsive to data of a first database object of the plurality of database objects satisfying one or more of (a) the selection criteria for the rule, or (b) the condition criteria for the rule: 










identifying, by the computing entity, the observable packet data object for the rule based at least in part on the observable packet data object identifier, 

automatically populating, by the computing entity, one or more fields in the observable packet data object with data from an electronic record corresponding to the first database object, 

providing, by the computing entity, the populated observable packet data object for ingestion processing, wherein the populated observable packet data object comprises the action to be performed for the electronic record corresponding to the first database object, and 


generating, by the computing entity, a data artifact packet based at least in part on the populated observable packet data object.
Claims 2-24
Claims 2-24



Allowable Subject Matter
Claims 1-24 would be allowable if the nonstatutory double patenting rejection set forth in this Office action was withdrawn. 

Reasons for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record, Warshavsky et al. (US 2007/0198539 A1), teaches converting data between a relational format and an XML document, by creating a set of XML Mapping Definition from metadata; selecting relational data from a relational application database, and converting the relational data to the XML document using the set of XML Mapping Definition.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 9, & 17.  Thus, independent claims 1, 9 & 17 are patently distinct over the prior art of record for at least the reasons above. The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/22/2022